DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendments to the specification were received 08/03/2021. These amendments are accepted, and the drawing rejection set forth prior is overcome. 

Claim Objections
The amended claim set was received 10/18/2021. This claim set is accepted.
In claim 1, line 7, “first notch and;” is recited. This statement is improper, as the term “and” should be recited after the semicolon. For the purposes of examination, the office will interpret this to read “first notch; and.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amended claim set was received 10/18/2021. This claim set is accepted, and the USC 112(b) rejections set forth prior are overcome. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 0220762 A) in view of Cook (WO 0071017 A1), and further in view of Lane et al. (US 20080123717 A1) (hereon referred to as Lane).
Huffman teaches a first speculum (see Fig. 1) having a base portion (see labelled diagram of Fig. 1 below) having front and rear surfaces and an elongated portion (A and B together) wherein first and second jaw portions (A and B) are attached thereto comprising:
	a device (b and c) having first (b) and second (c) leg members, said first leg member being in contact with the external surface of said elongated portion (see contact between b and B in Fig. 1); 
	a first notch (a) formed in said rear surface of said base portion, said second leg member (c) being positioned adjacent said first notch (see Fig. 2) (claim 1),


wherein the device is configured such that a user of said first speculum may press said second leg member of said device in said first notch thus moving said second leg member of said device away from the external surface of said elongated portion whereby said jaw portions are spaced apart (note that this is understood to be a functional recitation. Also note that the second leg member (c) may be pressed further in the first notch (a) as a means of opening the speculum) (claim 2),
further including an active hinge member (m’) attached to said device, the active hinge member acting as a pivot to enable said first jaw portion to separate from said second jaw portion (see Fig. 1 and paragraph 4 of Col. 1) (claim 3),
wherein said first speculum includes an area for receiving an external light source (see light source which sits below the second notch as seen in Fig. 1 and further described in paragraph 5 of Col. 1) (claim 4), however fails to teach a second substantially identical speculum stacked on top of said first speculum, said second speculum engaging a second notch formed in the front surface of said base portion to enable stacking of said first and second speculums (claim 1), further including a third identical claim 5), further including a viewing window positioned in the base portion of said first speculum to enable a user to view the body chamber being examined (claim 6), wherein said first speculum is fabricated from molded plastic (claim 7). 
Cook teaches a stackable speculum (22) (see Fig. 8) comprising an inner notch (64) which allows for the speculum to be stacked without getting stuck (see Col. 5, ll. 7-11). The design is capable of stacking at least three speculum tips (see Fig. 7), and is capable of being stored more efficiently because of this (see Col. 15, ll. 15-31).
Lane teaches a speculum (see Fig. 1), which is configured to be stackable (see Para. [0030]), which furthermore includes a viewing window (18) (see Para. [0034] and [0035]), and wherein the speculum is made of a molded plastic (see Para. [0007]), as this makes the speculum easily disposable for sanitary purposes.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speculum of Huffman to be stacked (claim 1) as taught by Cook, as this would allow for easy storage of the device, wherein two or three speculums may be stacked (see Fig. 7) (claim 5). It would also be obvious to include a viewing window (claim 6) as taught by Lane, as this would improve visibility into the speculum from the outside of the shell, and to modify the speculum of Huffman to made of molded plastic (claim 7), as this material is cheap and disposable, which may simplify sanitary measures. 

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773